
	
		II
		111th CONGRESS
		1st Session
		S. 871
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Inouye (for himself
			 and Mr. Akaka) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resources study of the Honouliuli Internment Camp site in the State of
		  Hawaii, to determine the suitability and feasibility of establishing a unit of
		  the National Park System.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Honouliuli Internment Camp Special
			 Resources Study Act of 2009.
		2.Study of
			 inclusion of Honouliuli Internment Camp site in National Park System
			(a)In
			 generalThe Secretary of the Interior (referred to in this
			 section as the Secretary) shall conduct a special resource study
			 of the national significance, suitability, and feasibility of including the
			 Honouliuli Gulch and associated sites within the State of Hawaii in the
			 National Park System.
			(b)GuidelinesIn
			 conducting the study, the Secretary shall use the criteria for the study of
			 areas for potential inclusion in the National Park System described in section
			 8 of Public Law 91–383 (16 U.S.C. 1a–5).
			(c)ConsultationIn
			 conducting the study, the Secretary shall consult with—
				(1)the State of
			 Hawaii;
				(2)appropriate
			 Federal agencies;
				(3)Native Hawaiian
			 and local government entities;
				(4)private and
			 nonprofit organizations;
				(5)private land
			 owners; and
				(6)other interested
			 parties.
				(d)ThemesThe study shall evaluate the Honouliuli
			 Gulch, associated sites located on Oahu, and other islands located in the State
			 of Hawaii with respect to—
				(1)the significance
			 of the site as a component of World War II;
				(2)the significance
			 of the site as the site related to the forcible internment of Japanese
			 Americans, European Americans, and other individuals; and
				(3)historic
			 resources at the site.
				(e)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report describing the findings, conclusions,
			 and recommendations of the study required under this section.
			
